         Case 1:20-cv-03388-EGS Document 29 Filed 03/11/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MICHIGAN WELFARE RIGHTS
ORGANIZATION, et al.,

                       Plaintiffs,
v.                                                         Case No. 1:20-cv-03388-EGS

DONALD J. TRUMP, et al.,

                       Defendants.


                           MOTION FOR ADMISSION OF
                       ATTORNEY JANAI NELSON PRO HAC VICE

       Pursuant to Rule 83.2(d) of the Local Rules of the United States District Court for the

District of Columbia, attorney Samuel Spital, a member in good standing of the bar of this Court,

respectfully moves this Court for an Order admitting Janai Nelson (“applicant”) to participate pro

hac vice as co-counsel for Plaintiff in the above-captioned action. Attached as Exhibit A is the

Declaration of Janai Nelson in Support of the Motion for Pro Hac Vice Admission.


       WHEREFORE, Plaintiff, by its attorney Samuel Spital, respectfully requests that this Court

grant permission to Janai Nelson to appear and practice pro hac vice on behalf of Plaintiff.


DATED: March 11, 2021.


                                                        Respectfully submitted,



                                                        Samuel Spital (D.C. Bar No.: NY0248)
                                                        NAACP LEGAL DEFENSE &
                                                        EDUCATIONAL FUND, INC.
                                                        40 Rector Street, 5th Floor
                                                        New York, New York 10006
                                                        (212) 965-2200
                                                        sspital@naacpldf.org


                                                 1
